Was put tDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/10/2022.  Claims 1-4 are amended and claims 1-4 are currently pending.  Drawings and Specifications are also amended.

Drawings
The drawings are objected to because amended Figure 1 filed 5/10/2022 contain elements that are depicted without corresponding evidence of possession of the elements. As a first matter, the line provided on what is presumably the optical axis labeled “6” may be intended to correspond to an intermediate/medial image plane.  While the disclosure includes description of a medial image plane provided after the two mirrors and before the refractive elements, the positioning depicted in the drawing conveys a specificity that is not originally evidenced as possessed.  Further, the elements that are highlighted in the annotated drawing below that follow the “lens 5” are not described in the Specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    400
    544
    media_image1.png
    Greyscale

The drawings are objected to because text in Figure 3 if blurry and illegible.  These portions are circled in the annotated figure below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image2.png
    450
    504
    media_image2.png
    Greyscale


Specification
The substitute specification filed 5/10/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing and a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
Thought the Specifications are not entered to be fully considered on the merits, there are a number of issues upon cursory inspection.  It is recommended to use the double bracket notation for cancelling language when a dash/minus is included in the text.  For example, indicate cancellation of R = -11.96 as “[[R = - 11.96]]”. The following, examplary reproductions highlight errors, such as typographical errors and confusing strikethrough/underlining:
Page 3 - 

    PNG
    media_image3.png
    111
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    166
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    469
    media_image5.png
    Greyscale

Page 4 – 

    PNG
    media_image6.png
    120
    563
    media_image6.png
    Greyscale

Page 5 – 

    PNG
    media_image7.png
    134
    572
    media_image7.png
    Greyscale


Page 6 – 

    PNG
    media_image8.png
    481
    602
    media_image8.png
    Greyscale


Claim Objections
Claims 1-4 are objected to because they include reference characters which are not enclosed within parentheses.  For example, “a second lens 2” and “a third lens 3” on Line 10 of the 5/10/2022 claims. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  “ofthe second” lacks spacing between “of” and “the” in Line 8.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “faacing” appears to be a typographical error and should be corrected to “facing”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “The third lens” improperly capitalizes “the” in Line 23.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a first aluminum and gallium arsenide mirror” and “a second mangin mirror” in Lines 3-4 do not clearly differentiate whether “first” and “second” implicitly limit additional mirror elements or merely label the respective mirrors.  It is recommended to limit the first component as comprising “a first mirror and a second mirror, wherein the first mirror is an aluminum and GaAs mirror and the second mirror is a mangin mirror” or language similar thereto.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “a first aluminum and Gallium Arsenide (GaAs) mirror”.  The originally-filed Specifications do not provide for an aluminum and Gallium Arsenide mirror, though the mangin mirror labeled as “Mirror 2” is explicitly disclosed as composed of a coated GaAs.  The original Claim 1 recites that the two reflective mirrors were “made of aluminum and Gallium Arsenide (GaAs)”, though a person having ordinary skill in the art would not have understood either mirror to be composed of GaAs and aluminum, in light of the Specifications.  The Specifications did not limit the coating of the mangin mirror as comprising aluminum.  The Table   
Claims 3 and 4 now recite “having a total length of 81 mm from the sensor to the second mangin mirror”.  While the original disclosure recited, in the Specifications and claims, that a “total length” is 81 mm, there was insufficient specificity in the corresponding disclosure to provide a clear and supported total length as claimed. It is not clear that a person having ordinary skill in the art would understand the total length to be as Applicant has depicted on page 13 of the 5/10/2022 Remarks.  Namely, it is unclear from any evidence of records that Applicant was in possession of an embodiment in which the distance between an image-side surface and the sensor plane was 81 mm and/or that that distance would have been understood by an artisan as a “total length”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 currently recites “a first aluminum and Gallium Arsenide (GaAS) mirror and a second mangin mirror”.  This language appears contradictory to itself, to the original claims, to original Table 1, and to amended Table 1 in the substitute Specifications filed 5/10/2022. The claim appears to use the clause “made of …” to further limit and descript “two reflective mirrors” of the first component.  There is no evidence that the mirrors 1 and 2 have identical composition, and thus the clause is interpreted to openly limit the two reflective mirrors wholly or in part.  This, however, appears to contradict the clause itself reciting that there is a first mirror of aluminum and GaAs and a second mirror that is a transmissive-type mangin mirror. The original disclosure does not evidence possession of an embodiment of Mirror 1 composed of aluminum and GaAs and a person having ordinary skill in the art would not understand there to be an implicit requirement and/or need for GaAs merely as an aluminum mirror substrate.  In [0006] and [0017] of the PG Publication of the instant application, Applicant discloses that the “mangin mirror 2 [is] made of Gallium Arsenide” and in [0018] the mangin mirror is disclosed as having a reflective coating.  In Claim 2, the Table lists “Mirror 1” as being made of 51.175mm of aluminum.  It does not appear that the Applicant’s Mirror 1 embodiment would have 51.175 mm of aluminum but rather have an aluminum interface and subsequently 51.175 mm of free-space or air between the mirror interface and image-side surface of the mangin mirror. Additionally, the table in Claim 2 lists GaAs as being a material of the mangin mirror and having thicknesses of 3mm and 30.344 mm.  Presumably (or perhaps), these numbers were intended to limit a transmissive GaAs material on the image-side of a reflective surface as being 3mm thick and the free-space or air gap between a surface and a “Lens 1” as being 30.344mm.  As the light entering the mangin mirror and reflecting would necessarily pass through the surface having a curvature of -567.5 mm, it is unclear whether the 30.344mm limits GaAs and the gap to “Lens 1” or just a gape to “Lens 1”.  For the mirrors “Mirror 1” and “Mirror 2” in the table, it is not believed that amendments to correct the organization of the chart are possible.  Changes to the organization would appear to introduce new matter regarding the materials of the mirrors.
Additionally, the table of Claim 2 repeats the convention that “axial thickness[es]” are made from solids such as Germanium and Chalcogenide when the remaining disclosure appears to limit gaps to air or vacuum. For the lenses Lens 1, Lens 2, and Lens 3 in the table, it is believed that amendments are possible to correct the organization of the chart and clearly label that which is a curvature/thickness of solid material (Ge or Chalcogenide) and that which is a curvature/thickness in air.  It is recommended that Applicant follow conventions that would be understood by a person having ordinary skill in the art in organizing information in the table.
Further obfuscating the inventions defined in the Specifications and the claims, the mangin mirror 2 is described with materials in such a way that it is unclear if the mirror functions as a person having ordinary skill in the art would understand of a “mangin mirror”.  An artisan would understand that mirror to be one in which transmission through a refractive material occurs prior to reflection from a surface.  The refractive surface and the reflective surface will be separated by an axial distance and have respective curvatures.  The table in Claim 2 and the Specifications provides a refractive material (i.e. GaAs) of the mangin mirror and only one traversal of the GaAs (i.e. 3mm) and no second refraction from the GaAs surface.  Rather, the table and claim appear to require there to be a reflection from a radius of -499.702mm and then traversal through 30.344mm of GaAs.  The Specifications and table make for an incomprehensible invention precluding examination.

    PNG
    media_image9.png
    450
    688
    media_image9.png
    Greyscale


Claim 1 recites “the second component plays a role in fixing a pupil’s position to match a position of a cold shield of a sensor”.  A person having ordinary skill in the art would not understand the metes and bounds of the claimed invention limited by this language.  There is no clear structural/functional relationship defined by an element that “plays a role” in this context.  It is recommended to recite language such as “the second component fixes a pupil position …” as the phrasing does not require the second component to perform the function of fixing alone.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872